FILED
                           NOT FOR PUBLICATION
                                                                                JUL 7 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   21-50120

              Plaintiff-Appellee,                D.C. Nos.
                                                 3:11-cr-00471-BEN-1
 v.                                              3:11-cr-00471-BEN

MAURICE LEROME SMITH,
                                                 MEMORANDUM*
              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                             Submitted June 16, 2022**
                               Pasadena, California

Before: RAWLINSON and CHRISTEN, Circuit Judges, and NAVARRO,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Gloria M. Navarro, United States District Judge for
the District of Nevada, sitting by designation.
      Defendant Maurice Lerome Smith (Smith) seeks review of the district

court’s decision denying Smith’s motion for compassionate release under 18

U.S.C. § 3582(c)(1)(A). Smith argues that denial of his motion should be reversed

and remanded because the district court’s order and the underlying record do not

allow for meaningful appellate review of the court’s decision. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We “review de novo whether the district court provided an adequate

statement of reasons for the sentence it imposed.” United States v. Hammons, 558

F.3d 1100, 1103 (9th Cir. 2009) (citation omitted). We review decisions under

§ 3582(c)(1) for abuse of discretion. See United States v. Aruda, 993 F.3d 797,

799 (9th Cir. 2021). A district court abuses its discretion “if it does not apply the

correct law or if it rests its decision on a clearly erroneous finding of material fact.”

Id. (citation omitted).

      A district court’s decision should “permit meaningful appellate review.”

United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). While a

court’s explanation is “most helpful” when it comes “from the bench,” an

“adequate explanation in some cases may also be inferred from the . . . record as a

whole.” Id. What constitutes a sufficient explanation will necessarily vary

depending upon the complexity of the particular case. See id.


                                            2
      The district court’s explanation, while admittedly cursory, is adequate in

light of the lack of complexity of this case and the context provided by the record

as a whole, particularly by the fact that the district court judge is the same judge

who sentenced Smith. During the sentencing hearing, the district court judge

considered the § 3553(a) factors, and provided reasoned conclusions for imposing

the sentence. We also note that Smith received a lengthy 360-month sentence for

serious crimes, and has only served approximately one-third of the sentence. See

United States v. Keller, 2 F.4th 1278, 1284 (9th Cir. 2021) (crediting the district

court’s determination that defendant had “55 months remaining on a lengthy

137-month sentence”) (internal quotation marks omitted). The district court’s

order conveyed concern with Smith’s serious offenses, as well as the length of his

sentence, by recounting those facts in its order denying compassionate release,

concluding that Smith continued to “pose a significant danger to the community.”

But the order failed to explicitly address the basis for the motion, Smith’s fear of

contracting COVID.

      We caution the district court that the cursory explanation in this case comes

perilously close to being inadequate. For future motions for compassionate

release, the court should provide a more fulsome explanation for its decision. A

defendant seeking re-sentencing deserves as much. In this case, no remand is


                                           3
required. In a closer case, the district court’s explanation would likely not pass

muster.

      AFFIRMED.




                                           4